Filed Pursuant to Rule424(b)(3) Registration No.333-184490 PROSPECTUS SUPPLEMENT (To Prospectus dated November 15, 2012) Verso Paper Holdings LLC Verso Paper Inc. Exchange Offer for $345,000,000 11.75% Senior Secured Notes due 2019 and $271,573,000 11.75% Secured Notes due 2019 This is supplement No.1 to the exchange offer prospectus of Verso Paper Holdings LLC and Verso Paper Inc. (collectively, the “Issuers”) dated November 15, 2012. The prospectus relates to each of the above named series of notes issued by the Issuers and the related guarantees thereof (the “Securities”) that previously have been registered with the Commission. The exchange offer related to the Securities has been registered under the Act on the registration statement bearing the File No.: 333-184490. Recent Developments We have attached to this prospectus supplement the Quarterly Report on Form10-Q of Verso Paper Holdings LLC and Verso Paper Corp. for the quarterly period ended September 30, 2012. The attached information updates and supplements, and should be read together with, the Issuers’ prospectus dated November 15, 2012, as supplemented from time to time. See "Risk Factors" beginning on page22 of the prospectus for a discussion of certain risks you should consider before making an investment decision in the notes. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved the notes or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. The date of this prospectus supplement is November 15, 2012. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Verso Paper Corp. (Exact name of registrant as specified in its charter) Delaware 001-34056 75-3217389 (State of Incorporation or Organization) (Commission File Number) (IRS Employer Identification Number) Verso Paper Holdings LLC (Exact name of registrant as specified in its charter) Delaware 333-142283 56-2597634 (State of Incorporation or Organization) (Commission File Number) (IRS Employer Identification Number) 6775 Lenox Center Court, Suite 400 Memphis, Tennessee 38115-4436 (Address, including zip code, of principal executive offices) (901) 369-4100 (Registrants’ telephone number, including area code) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Verso Paper Corp. þ Yes o No Verso Paper Holdings LLC þ Yes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Verso Paper Corp. þ Yes o No Verso Paper Holdings LLC þ Yes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Verso Paper Corp. Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting company o (Do not check if a smaller reporting company) Verso Paper Holdings LLC Large accelerated filero Accelerated filero Non-accelerated filerþ Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Verso Paper Corp. o Yes þ No Verso Paper Holdings LLC o Yes þ No As of October 31, 2012, Verso Paper Corp. had 52,896,374 outstanding shares of common stock, par value $0.01 per share, and Verso Paper Holdings LLC had one outstanding limited liability company interest. This Form 10-Q is a combined quarterly report being filed separately by two registrants: Verso Paper Corp. and Verso Paper Holdings LLC. Entity Names and Organization Within our organization, Verso Paper Corp. is the ultimate parent entity and the sole member of Verso Paper Finance Holdings One LLC, which is the sole member of Verso Paper Finance Holdings LLC, which is the sole member of Verso Paper Holdings LLC.As used in this report, the term “Verso Paper” refers to Verso Paper Corp.; the term “Verso Finance” refers to Verso Paper Finance Holdings LLC; the term “Verso Holdings” refers to Verso Paper Holdings LLC; and the term for any such entity includes its direct and indirect subsidiaries when referring to the entity’s consolidated financial condition or results.Unless otherwise noted, references to “Verso,” “we,” “us,” and “our” refer collectively to Verso Paper and Verso Holdings.Other than Verso Paper’s common stock transactions, Verso Finance’s debt obligation and related financing costs and interest expense, Verso Holdings’ loan to Verso Finance, and the debt obligation of Verso Holdings’ consolidated variable interest entity to Verso Finance, the assets, liabilities, income, expenses and cash flows presented for all periods represent those of Verso Holdings in all material respects.Unless otherwise noted, the information provided pertains to both Verso Paper and Verso Holdings. Forward-Looking Statements In this quarterly report, all statements that are not purely historical facts are forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.Forward-looking statements may be identified by the words “believe,” “expect,” “anticipate,” “project,” “plan,” “estimate,” “intend,” and similar expressions.Forward-looking statements are based on currently available business, economic, financial, and other information and reflect management’s current beliefs, expectations, and views with respect to future developments and their potential effects on us.Actual results could vary materially depending on risks and uncertainties that may affect us and our business.For a discussion of such risks and uncertainties, please refer to “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and other sections of this quarterly report and to Verso Paper’s and Verso Holdings’ other filings with the Securities and Exchange Commission.We assume no obligation to update any forward-looking statement made in this quarterly report to reflect subsequent events or circumstances or actual outcomes. 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Page Item 1. Financial Statements Unaudited Condensed Consolidated Balance Sheets 4 Unaudited Condensed Consolidated Statements of Operations of Verso Paper Corp. 5 Unaudited Condensed Consolidated Statements of Comprehensive Income of Verso Paper Corp. 5 Unaudited Condensed Consolidated Statements of Operations of Verso Paper Holdings LLC 6 Unaudited Condensed Consolidated Statements of Comprehensive Income of Verso Paper Holdings LLC 6 Unaudited Condensed Consolidated Statements of Changes in Stockholders’ Equity of Verso Paper Corp. 7 Unaudited Condensed Consolidated Statements of Changes in Member’s Equity of Verso Paper Holdings LLC 7 Unaudited Condensed Consolidated Statements of Cash Flows 8 Notes to Unaudited Condensed Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk 43 Item 4. Controls and Procedures 45 PART II. OTHER INFORMATION Item 1. Legal Proceedings 46 Item 1A. Risk Factors 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 46 Item 3. Defaults Upon Senior Securities 46 Item 4. Mine Safety Disclosures 46 Item 5. Other Information 46 Item 6 Exhibits 47 SIGNATURES 48 EXHIBIT INDEX 49 3 PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS. UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS VERSO PAPER VERSO HOLDINGS September 30, December 31, September 30, December 31, (Dollars in thousands, except per share amounts) ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net Inventories Prepaid expenses and other assets Total current assets Property, plant, and equipment, net Reforestation Intangibles and other assets, net Total assets $ LIABILITIES AND EQUITY Current liabilities: Accounts payable $ Accrued liabilities Current maturities of long-term debt - - - Total current liabilities Long-term debt Other liabilities Total liabilities Commitments and contingencies (Note 12) - Equity: Preferred stock par value $0.01 (20,000,000 shares authorized, no shares issued) - - n/a n/a Common stock par value $0.01 (250,000,000 shares authorized with 52,951,379 shares issued and 52,896,374 outstanding on September 30, 2012, and 52,630,965 shares issued and 52,605,314 outstanding on December 31, 2011) n/a n/a Treasury stock at cost (55,005 shares on September 30, 2012 and 25,651 shares on December 31, 2011) ) ) n/a n/a Paid-in-capital Retained deficit ) Accumulated other comprehensive loss ) Total deficit ) Total liabilities and equity $ See notes to unaudited condensed consolidated financial statements. 4 VERSO PAPER CORP. UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Nine Months Ended September 30, September 30, (Dollars in thousands, except per share amounts) Net sales $ Costs and expenses: Cost of products sold - (exclusive of depreciation, amortization, and depletion) Depreciation, amortization, and depletion Selling, general, and administrative expenses Restructuring and other charges - - Total operating expenses Operating income (loss) ) ) Interest income (3
